Citation Nr: 0806233	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-35 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for chest pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1996 to July 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In November 2003, the veteran filed claims for entitlement to 
service connection for a gastrointestinal disability and for 
entitlement to service connection for chest pain.  

With regard to the veteran's claim for service connection for 
a gastrointestinal disability, the Board finds that remand is 
required to comply with VA's duty to assist.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  There is 
evidence of symptomatology inservice, as there are several 
complaints of constipation in the veteran's service medical 
records.  VA treatment records from August 2005 reveal a 
current diagnosis of erosive duodenitis.  In addition, in an 
undated statement, the veteran contends that the symptoms of 
her gastrointestinal disability have continued since service 
discharge.  

Although the veteran was afforded a VA examination in June 
2004, she was not diagnosed with erosive duodenitis until 
August 2005.  Accordingly, the Board finds that remand is 
required to determine whether the veteran's current diagnosis 
is related to her symptoms inservice.  In that regard, the RO 
should contact the VA doctor who diagnosed erosive 
duodenitis, and request an opinion as to whether the 


veteran's current gastrointestinal disability is related to 
her period of active duty service.

With regard to the veteran's claim of entitlement to service 
connection for chest pain, the Board finds that remand is 
also required to comply with VA's duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran contends that she began experiencing chest pain 
inservice, and has continued to experience chest pain since 
service discharge.  The veteran's service medical records 
reveal complaints of chest pain and a diagnosis of 
costochondritis.  In addition, in an undated statement, the 
veteran indicated that she has had several episodes of chest 
pain since service discharge.  Specifically, the veteran 
stated that she had episodes in June 2004, November 2004, 
February 2005, and August 2005.  Although the veteran 
underwent a VA general examination in June 2004, the VA 
examiner did not address her complaints of chest pain 
specifically, did not state that the claims file was 
reviewed, and did not provide an opinion as to whether the 
veteran's chest pain was related to the diagnosis of 
costochondritis or to her symptoms of chest pain inservice.

In McLendon v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) determined that the types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Court concluded in McLendon that the 
threshold for finding a link between current disability and 
service is "low."  Id. at 83.

Because the veteran has provided lay evidence that her chest 
pain symptoms have continued since her separation from 
service in July 2003, and because the veteran's 


service medical records note complaints of chest pain and a 
diagnosis of costochondritis inservice, the Board concludes 
that the threshold defined in McLendon is reached in this 
case.  Additionally, the Court has also held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination. . . ."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Accordingly, the Board finds that a new VA 
examination must be conducted to determine whether the 
veteran's current symptomatology is related to the diagnosis 
of costochondritis or to her symptoms inservice.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a medical opinion 
from the VA physician who first diagnosed 
erosive duodenitis, to determine the 
etiology of the veteran's gastrointestinal 
disability.  The veteran's claims file 
must be made available to the physician 
for review.  After a thorough review of 
the veteran's claims file, the physician 
must provide an opinion as to whether the 
veteran's current gastrointestinal 
disorder resulted from her active duty 
military service, or from any incident 
therein.  A complete rationale for all 
opinions must be provided.  If the 
physician cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.  If this VA 
physician is not available, an appropriate 
VA physician after a review of the 
veteran's claims file, must provide the 
requested opinion as outlined above. 

2.  The veteran must also be afforded a VA 
examination to determine the current 
existence and etiology of any disability 
manifested by chest pain found.  If such a 


disability is found, after a thorough 
review of the veteran's claims file, 
including her inservice and post-service 
medical records, the examining physician 
must express an opinion as to whether the 
veteran's current disorder resulted from 
her active duty military service, or from 
any incident therein, to include the 
diagnosis of costochondritis and her 
symptoms of chest pain inservice.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is her responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must review the examination 
reports to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response 


received as a consequence of the actions 
taken in the paragraphs above, the claims 
must be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the veteran 
and her representative.  After the veteran 
and her representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



